EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated June 24, 2015 To Prospectus Dated May 1, 2015 Effective May14, 2015, the Virtus Premium AlphaSector™ Series underlying fund changed its name to Virtus Equity Trend Series. The corresponding Subaccount also changed its name accordingly. All references to the former name in the current prospectus are hereby changed to reflect the new name. The “Objectives for Underlying Funds – Virtus Premium AlphaSector™ Series” section of the prospectus is deleted in its entirety and replaced with the following: Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Virtus Equity Trend Series
